Exhibit 10.2
 
FIRST MODIFICATION TO PROMISSORY NOTE AND TO ADDENDUM
 
    THIS MODIFICATION TO PROMISSORY NOTE (this "Modification") is entered into
as of December 20, 2013 by and between ZAGG INC, a Nevada corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").
 
RECITALS
 
    WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Revolving Line of Credit Note in the maximum
principal amount of $60,000,000, executed by Borrower and payable to the order
of Bank, dated as of December 7, 2012 (the "Note"), which Note is subject to the
terms and conditions of a credit agreement between Borrower and Bank dated as of
December 7, 2012, as amended from time to time (the "Loan Agreement"), and which
Note incorporates the terms of an Addendum to Promissory Note dated as of the
same date (the "Addendum").
 
    WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Note, and have agreed to modify the Note to reflect
said changes.
 
    NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Note shall be
modified as follows:
 
    1.         The maturity date of the Note is hereby modified to be December
1, 2015, with the understanding  that Borrower shall continue to make payments
of principal and interest on.the Note in the amounts specified therein until
said new maturity date.
 
    2.         The grid in Paragraph (b) of the Addendum is hereby deleted in
its entirety, and the following substituted therefor:
 
 
Total Liabilities to
Tangible Net Worth
 
Applicable
LIBOR
Margin
      1.00 or greater   1.25%       0.65 or greater but     less than 1.00  
1.00%       less than 0.65   0.75%

 
 
    3.         The effective date of the changes set forth herein shall be
December 31, 2013.
 
    4.         Except as expressly set forth herein, all terms and conditions of
the Note remain in full force and effect, without waiver or modification.  All
terms defined in the Note shall have the same meaning when used in this
Modification.  This Modification and the Note shall be read together, as one
document.
 
    5.      Borrower certifies that as of the date of this Modification there
exists no Event of Default under the Note, nor any condition, act or event which
with the giving of notice or the passage of time or both would constitute any
such Event of Default.
 
 [Signature Page Follows]
 




 
1

--------------------------------------------------------------------------------

 
 
 


    IN WITNESS WHEREOF,  the parties hereto have caused this Modification to be
executed as of the day and year first written above.
 
GRAPHIC [sign1.jpg]



 
2
